            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

DONTE TERRELL CARTER
ADC #155684                                                           PLAINTIFF

v.                        No. 3:19-cv-336-DPM

TONI RAYMOND, Admin, CCDC                                            DEFENDANT

                                  ORDER
     The Court adopts Magistrate Judge Harris' s unopposed
recommendation, NQ 12.    FED.   R. CIV. P. 72(b) (1983 addition to advisory
committee notes). Carter's amended complaint doesn't allege that his
rights were violated because of an official policy or an unofficial
custom. NQ 7.      His complaint will therefore be dismissed without
prejudice for failure to state a claim. This dismissal counts as a "strike"
for purposes of 28 U.S.C. § 1915(g). An in forma pauperis appeal from
this Order and accompanying Judgment would not be taken in good
faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                       ~sl--4 (/,tr·
                                    D .P. Marshall Jr.
                                    United States District Judge

                                        I~   Hh-iVM,t_   c)_())..0
